Title: From John Quincy Adams to Thomas Boylston Adams, 10 February 1807
From: Adams, John Quincy
To: Adams, Thomas Boylston



My dear Brother.
Washington 10. February 1807.

I have two letters from you of the 18th: and 28th: of last Month to answer—And since the receipt of the last have also received from Shaw, a copy of Selfridge’s trial—It corresponds very accurately with your abridgement, excepting only the Article of Mr. Dexter’s argument with which I confess I have been much disappointed—It is professedly much compress’d in the printed trial, from what it was in the delivery, and must I think have suffered by the compression—I am not thoroughly satisfied either with its law, or its eloquence—The position upon which he dwells with most earnestness, that a man of honour, may kill for the defence of his reputation against the disgrace of a beating, does not appear to me to be tenable, and I do not think it was necessary for his cause—The great intrinsic difficulty against it is the impossibility of distinguishing between the man of delicate mind who prefers death to the disgrace of receiving a blow; and the man who according to his own statement would take a beating for a five dollar Bill—The laws which under the same Circumstances would put a deadly weapon into the hand of one man, and deny it to another, founded only upon the difference in their personal character cannot in my judgment be Laws either just or equitable. Neither does it seem to me that this argument was necessary to the cause—The point of self-defence, (I mean legal self-defence) seems to me so clear upon the Evidence, that I should have been more inclin’d to rest the argument with Gore upon unquestionable Law, than upon a doctrine questionable as to the principle, and not without danger in its tendency—It may have had its effect upon the Jury, and if its further consequence should be to restrain the practice which has been too much indulged of Street-brawling, and personal attacks upon the Exchange, it will prove of real service to the Community—The charge of the Judge you represented with perfect correctness—The general tenor of his conduct from beginning to end is marked with an anxious desire to do right, coupled with diffidence of himself and terror of consequences—His objection against the Evidence of the previous quarrel, and the manner in which he finally yielded to its admission indicates feebleness of two kinds—He ought to have seen from the first, that the cause could not be tried, without a full investigation of the whole subject—But when he had declared that he would not admit such Evidence, even by consent of parties, he ought not to have been driven from his purpose, by threats of a full Court or a New Trial.—He was pushed back step by step to the ground which he ought to have assum’d from the beginning—His charge has marks of the same character, and with the best intentions in the world he leaned against the prisoner more than seems to me to have been right—His situation I know was delicate and distressing—I am far from being confident that I should myself have acted with more firmness or more Judgment—But for that very reason I will never be a Judge of high criminal Jurisdiction, under our Institutions—The trial has suggested to me many other remarks—But I should tire you by detailing them; and many of them must have occurr’d to you upon the trial—I cannot however forbear to notice Sullivan’s awkward embarrassment at the nature of the Indictment, and his labours all directed to show murder, on a Bill for Manslaughter—Had the subject admitted of mirth, I could not have refrained from laughter, at his political episodes, and his windings to convince the Jury that they were all of his own party—The Impudence of his reproaches against the Grand-Jury and the insolence of his tone to the Court did not surprize me but roused too much Indignation to be diverting
Your difficulties in ascertaining what was your own opinion concerning Mr: Burr’s projects gave me a hearty laugh, as it so exactly described the situation in which my mind was for a long time, and that of others with better means of information than either of us—The President however has at last told us what the real projects of this aspiring adventurer are, and by a letter from the Secretary of the Mississippi Territory which I now enclose, you will perceive that he begins to show his teeth—to threaten resistance against coercion, and to talk of civil War.—From the proceedings of General Wilkinson, with Governor Claiborne and some of the Judges at New–Orleans—another question of “dubiosity” seems to arise; viz: whether the supposed Traitor, or those who oppose him are the greatest offenders against the Country—I suppose you have seen or will see E. Livingston’s address to the Public, from which you will find that Wilkinson has been rather more soldier than citizen upon this occasion—What the issue will eventually be, I know not; but it has been my opinion ever since we took possession of that Country that almost every act Legislative and Executive has been made, as if it was for the express purpose of driving them to Rebellion—Mr: Alexander who was sent here has already been liberated, and the Supreme Court have now before them motions for Habeas Corpus to bring in Bollman & Swartwout. The Court doubt whether they have original Jurisdiction.
We have had Reports that a Treaty with England was signed; but as now appears without foundation—
With my duty and affection to all the family I remain, faithfully your’s.

J. Q. Adams